Citation Nr: 1340334	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-31 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to an initial compensable rating for post-vasectomy pain syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to March 1997.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for a cervical spine disability and entitlement to an initial compensable rating for post-vasectomy syndrome are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

On October 3, 2012, at the time of a video conference hearing before the Board and prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2013).

The appellant has withdrawn the appeal for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability is dismissed.


REMAND

With regard to the remaining issues on appeal, the Board finds that a remand is necessary before a decision on the merits of the claims can be reached.  

With regard to the claim for service connection for a cervical spine disability, the Veteran claims that he has a current cervical spine disability related to a motor vehicle accident during service.  He testified that he was stopped at a traffic light in a car when another car failed to stop and struck his vehicle.  He indicated that he went to the emergency room within a day or so after the accident due to neck pain.  He reported that he was treated with a neck brace.  The Veteran testified that since the accident in service he had daily symptoms of neck pain, stiffness, and locking.  He reported that he self-medicated with Ibuprofen in service and "toughed it out" while he was in service rather than complaining during his remaining time in service.  Following service, he indicated that he had performed administrative work and had not sustained any other injuries to his neck since the accident in service.  

At a September 2008 VA examination, the Veteran was diagnosed with degenerative spondylosis.  The examiner opined that the Veteran's cervical spondylosis was less likely than not caused by or as a result of the in-service injury.  The examiner's rationale was that the severity/chronicity was insufficient to establish a persuasive linkage to an in-service event in 1995.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case the examiner did not consider the Veteran's competent and credible report of a continuity of neck pain since service.  Moreover, the examiner did not include a thorough rationale for the proffered opinion.  Consequently, another VA examination should be provided.

With regard to the post-vasectomy pain syndrome, the Veteran was last provided a VA examination to assess that disability in November 2008.  At that time, the examiner noted that the Veteran had intermittent problems with pain and swelling of the testicular area with pain and swelling occurring twice per month and lasting two days.  The Veteran's representative noted that the Veteran reported daily pain, bleeding after ejaculation, and erectile dysfunction at the time he filed his claim.  The Veteran testified that the examiner did not properly consider his reported symptoms.

Additionally, the Veteran's last examination is more than five years old.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examination is stale.  Moreover, the Veteran has indicated that the symptoms of his service-connected disability were not properly recorded at the time of his last examination and are not indicative of the severity of his disability.  In order to properly adjudicate the increased rating claim, another examination should be scheduled.

Outpatient treatment reports from the Tampa, Florida VA Medical  Center (VAMC) dated in August 2012 have been associated with the claims file.  The records include x-rays of the cervical spine which show mild degenerative joint disease, but do not include any treatment for the Veteran's cervical spine disability.  However, the Veteran testified that he received treatment at the Tampa VAMC.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment reports from the VAMC in Tampa, Florida that are not already of record.  Any negative responses should be associated with the claims file.  If any other relevant records are identified by the Veteran, those records should also be obtained. 

2.  Schedule the Veteran for a VA examination to determine the etiology of any cervical spine disability. Any indicated tests, including x-rays, should be accomplished.  The examiner should review the claims file and note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any cervical spine disability (diagnosed as cervical spondylosis and mild degenerative joint disease) is etiologically related to the Veteran's period of active service.  The examiner must consider the Veteran's statements regarding the incurrence of a cervical spine injury in service in a motor vehicle accident and his statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for the opinion.  

3.  Schedule the Veteran for a VA examination of his service-connected post-vasectomy pain syndrome.  The examiner must review the claims file and should note that review in the report.  All necessary studies and tests should be conducted.  The examiner is asked to make the following medical determinations: 

(a)  Provide a current diagnosis and identify all residuals attributable to the Veteran's post- vasectomy pain syndrome.  Include a review of the relevant medical history, including any relevant surgical history or recommendations for surgery, resulting hospitalization, drug therapy, and any other relevant treatment.  Fully describe all symptoms attributable to the diagnoses provided and manifestations identified.  

(b)  Identify all associated manifestations or symptoms of the service-connected post-vasectomy pain syndrome, specifically including a determination as to whether he has a penile deformity or loss of erectile power.  

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


